Citation Nr: 9907618	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for status post 
ligament rupture of the left knee, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from October 1942 until December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1997, from 
the Jackson, Mississippi, regional office (RO) of the 
Department of Veterans Affairs (VA) which continued a 30 
percent evaluation for service-connected status post ligament 
rupture of the left knee.  

The veteran claimed that his service-connected status post 
ligament rupture of the left knee had worsened.  The United 
States Court of Claims for Veterans Appeals (formerly U.S. 
Court of Veterans Appeals)(hereinafter "the Court") has 
held a claim for an increased rating for a disability to be 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  Accordingly, we find the 
claim for an increased rating of status post ligament rupture 
of the left knee to be well grounded. 

A 30 percent disability evaluation has been in effect from 
December 21, 1945, the date following discharge for a left 
knee disorder initially characterized as "RUPTURE, TRAUMATIC, 
ANTERIOR CRUCIATE, LEFT KNEE, LIGAMENT" and amended in July 1948 to 
"KNEE, OTHER IMPAIRMENT OF, RECURRENT SUBLUXATION OF, FROM RUPTURE OF 
CRUCIAL (SIC) LIGAMENT". 

A claim was received from the veteran in March 1997 noting 
that he was hospitalized after fracturing his left hip due to 
a fall caused by his service-connected left knee.  He sought 
service connection for his left hip and an increased 
evaluation of his left knee condition claiming that it had 
worsened over the past several years.  The Board notes that 
service connection for fracture of the left hip was granted 
by the RO in a November 1997 rating decision.  

Records from Herd E. Stone, M.D., retired, included a summary 
of his records from 1975 to September 1991 that noted in 
January 1984, that the veteran's "[l]eft knee 'jumped out of 
place' occasionally.  An X-ray revealed moderately advanced 
degenerative arthritis involving entire joint.  There was a 
diagnosis of chronic unstable left knee.

At a VA Compensation and Pension (C&P) examination in 
December 1997, the veteran related that he had chronic knee 
pain, swelling and instability of the left knee.  Clinical 
findings of the left knee were that he lacked 5 degrees in 
terminal extension and had 100 degrees of flexion.  The 
examiner noted pain on motion and generalized tenderness to 
palpation.  The examiner indicated that it was difficult to 
ascertain whether swelling was present due to the large 
amount of adipose tissue of the leg and knee.  The examiner 
felt that the Lachman's examination was 1 to 2+ but the size 
of the leg hindered accurate measurement.  There was a 2+ 
opening medially to valgus stress with the knee in 30 degrees 
of flexion.  It was reported that the veteran was unable to 
heel walk, toe walk, or to squat.  The impression was 
degenerative joint disease and instability of left knee.

A review of the record shows that the veteran's service-
connected status post ligament rupture of the left knee has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Additionally, the record includes a diagnosis of degenerative 
joint disease and X-ray finding of moderately advanced 
degenerative arthritis involving the entire joint.  There has 
been no medical determination, however, whether the arthritis 
of the left knee is a manifestation of the veteran's service-
connected disorder.  

The VA General Counsel has stated that, when a knee disorder 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 based 
on subluxation or instability and there is also limitation of 
knee motion which at least meets the criteria for a zero 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); VAOPGCPREC 23-97; 
38 C.F.R. § 4.14 (1997).  Therefore, it appears that 
consideration should be given as to whether a separate 
evaluation may be warranted for arthritis of the left knee.  

Furthermore, the veteran has complained of left knee pain.  
The U.S. Court of Appeals for Veterans Claims (formerly U.S. 
Court of Veterans Appeals) has held that, when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (1997).  Therefore, the 
rating criteria for arthritis are based solely upon 
limitation of motion and 38 C.F.R. §§ 4.40, 4.45, 4.59 must 
be considered if a separate evaluation for arthritis of the 
left knee is granted.  

Accordingly, as the record includes no medical evidence 
linking the degenerative arthritis of the left knee to the 
veteran's service connected status post ligament rupture of 
the left knee, the Board finds that an additional VA 
orthopedic examination is warranted addressing this question.  
Further, the medical examiner should address whether the 
degenerative arthritis of the left knee has any associated 
functional loss due to pain or fatigue, weakness, or impaired 
coordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The veteran should be provided an 
opportunity to identify or submit any 
additional medical records that are 
potentially probative of the severity or 
nature of his service-connected status 
post ligament rupture of the left knee.  
After obtaining appropriate 
authorization, the RO should attempt to 
obtain all records from the sources 
indicated that have not already been 
acquired.  Any records obtained should be 
associated with the claim file.  

2.  The veteran should be afforded a 
comprehensive VA orthopedic examination 
to determine the current manifestations 
and severity of his service-connected 
status post ligament rupture of the left 
knee.  The veteran's claim folder and a 
separate copy of this remand should be 
made available to the examiner and the 
receipt of which should be acknowledged 
in the examination report.  Left knee X-
rays and any other indicated studies 
should be performed.  The veteran's 
history, current complaints, and 
examination findings, to include active 
and passive range of motion findings must 
be reported in detail by the examiner.  
The examiner should specifically report 
whether there is arthritis of the left 
knee and whether it is related to the 
service-connected left knee disorder. 

The examiner should comment on the 
functional limitations, if any, caused by 
any left knee arthritis in light of the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59, noting whether the 
arthritis of the left knee causes 
weakened movement, excess fatigability, 
or incoordination.  Also, if the veteran 
is found to have loss of left knee 
motion, the examiner should specifically 
report the degree of any additional range 
of motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain on movement, and 
comment on how and to what extent these 
manifestations affect the veteran.  If 
the severity of these manifestations can 
not be quantified, the examiner should so 
indicate.  

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
left knee joint; the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service connected 
left knee disability; the presence or 
absence of any changes in the condition 
of the skin indicative of disuse due to 
the service-connected disability; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
arthritis of the left knee.  The examiner 
should provide an opinion as to whether 
the veteran's subjective complains are in 
proportion to and consistent with the 
objective examination findings and any 
diagnostic testing.  

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report which addresses the 
aforementioned, should be provided and 
associated with the claim folder.  

3.  The RO should then review the record.  
If the examination report is not 
responsive to the Board's instructions, 
it must be returned to the examiner as 
inadequate.  

4.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include DeLuca, Esteban; 
VAOPGCPREC 23-97; 38 C.F.R. §§ 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261.  The 
RO must specifically determine whether a 
separate evaluation is warranted for 
arthritis of the left knee.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order, after compliance with the customary appellate 
procedures.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 8 -


